Order entered October 16, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01094-CV

                           THE STATE OF TEXAS, Appellant

                                            V.

         AVB PARTNERS, LTD., A TX LTD. PARTNERSHIP, ET AL., Appellee

                     On Appeal from the County Court at Law No. 6
                                 Collin County, Texas
                         Trial Court Cause No. 006-264-2013

                                         ORDER
       We GRANT appellant’s October 14, 2014 unopposed motion for an extension of time to

file a brief. Appellant shall file its brief by NOVEMBER 18, 2014. We caution appellant that

no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE